Citation Nr: 0639780	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  05-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant is basically eligible for 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran has recognized guerilla service from May 1944 to 
September 1945.  The veteran died in November 1998.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and September 2004 rating 
decisions of  the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDINGS OF FACT

1.  The veteran died in November 1998 from respiratory 
failure, due to sepsis, pneumonia, cerebrovascular accident, 
and coronary artery disease.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.

4.  The service department has certified that the veteran had 
recognized guerilla service from May 1944 to January 1945.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The veteran's period of service does not meet the basic 
service eligibility requirements to entitle him to VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February and April 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the February and April 2004 letters.  As such, the appellant 
was aware and effectively notified of information and 
evidence needed to substantiate and complete her claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received notice in February and April 
2004, prior to the adjudication of the claims in July and 
September 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February and April 2004 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and 
private treatment records from Pacific Cardiothoracic 
Surgery, Lamberto S. Oleas, M.D., St. Vincent Medical Center, 
and Queen of Angels-Hollywood Presbyterian Medical Center.  
Notably, the appellant indicated in April 2005 that she does 
not have any further outstanding and relevant evidence to 
submit.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

A.  Cause of Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death is listed as respiratory failure, due to 
sepsis, pneumonia, cerebrovascular accident, and coronary 
artery disease.  At the time of his death, service connection 
was not in effect for any disability.  

The appellant alleges that the veteran incurred the 
sicknesses that resulted in his demise while in service, due 
to the heavy rains and bad weather.  Initially, the Board 
notes that the medical evidence of record reveals treatment 
for respiratory problems, sepsis, pneumonia, cerebrovascular 
accident, or coronary artery disease prior to the veteran's 
entry into service or during his period of service.  
Moreover, the veteran's January 1946 discharge examination 
indicated that all the veteran's systems were within normal 
limits.

Additionally, there is no post-service medical records of a 
respiratory disorder, sepsis, pneumonia, cerebrovascular 
accident, or coronary artery disease until many years after 
the veteran's period of service.  Treatment records from St. 
Vincent's Medical Center demonstrate that the veteran 
underwent heart surgery in July 1995.  Treatment records from 
Queen of Angels- Hollywood Presbyterian Medical Center 
demonstrated that the veteran was admitted in October 1998 
with a diagnosis of acute cerebrovascular accident with left-
sided hemiplegia, diabetes mellitus, and hypertensive 
cardiovascular disease.  The veteran died in November 1998.  
There is no additional post-service medical evidence of 
record.

Finally, the Board notes that the medical evidence of record 
does not contain any medical opinion that a respiratory 
disorder, sepsis, pneumonia, cerebrovascular accident, or 
cardiovascular disorder, first noted many years after the 
veteran's separation from active service, was related to such 
service.  

Furthermore, the veteran died more than fifty years after 
discharge, and the remoteness of the event from the incidence 
of service does not lend support to the claim that he died as 
a result of an in-service disease or injury.  The lack of 
medical evidence during those fifty years further weighs 
against the claim.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's opinions, offered without the benefit of medical 
training or expertise, is not competent evidence required to 
determine an etiologic relationship between the cause of the 
veteran's death and service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

There is simply no competent evidence linking the cause of 
the veteran's death to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 38 
C.F.R. §§ 3.5, 3.102, 3.303, 3.312.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55.

B.  Nonservice-connected pension

The appellant claims that the military service of her spouse 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 
U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran. 
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for death pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
death pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for death pension benefits.  38 C.F.R. § 3.40(b), 
(c), and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2006).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability. 38 C.F.R. § 3.203(b) (2006).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2006).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The facts in this case are not in dispute.  The service 
department has certified that the appellant had recognized 
guerilla service from May 1944 to September 1945.

As noted, the findings of the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997).  Based on the 
dates of service certified by the service department, the 
appellant does not have the requisite service to qualify her 
for VA nonservice-connected pension benefits.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
death pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the decedent's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for VA nonservice-connected pension 
benefits is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


